DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Priority
This application was filed on 03/06/2020 and claims the benefit of the priority of US Provisional application 62/815,917 filed on 03/08/2019.

Claim Status
Claims 1, 4-6 and 17-20 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2445536 B1 (hereinafter “the ‘536 patent”) in view of Sugahara et al. in (Science 328(5981): 1031–1035, 2010) and of US 2017/0216402 A1 (hereinafter “the ‘402 publication”).

‘536 teaches a method of treating a tumor comprising administering a peptide with the sequence RPAR, CRGDK, RPARPAR or CRGD[K/R]GP[D/E]C which corresponds to the iRGD peptide (Claim 1 and paragraph ([0015-0016]). ‘536 further teaches that the peptide is co-administered with a composition that comprises a cancer chemotherapeutic agent such as a cytokine (Claims 1-3 and para. [0041]). ‘536 further discloses that the therapeutic agent may be interleukin-2 (IL-2) [0327]. ‘536 further teaches that that the use of peptides in combination with drugs such as cytokines ensures that the drug is delivered to cells and tissues of interest at higher concentrations than is possible in standard therapy and that the dose or amount of drug or other compound can be reduced without compromising the efficacy of the treatment (p. 18, line 38-39, line 45-47, paragraph [0101]). This reads on administration of the cancer chemotherapeutic agent such as a cytokine, at low doses. Furthermore, ‘536 teaches that the low doses of the drug makes it possible to reduce side effects while achieving the same level of anti-tumor activity as with conventional treatment and thus, possible to revive drugs that have been previously rejected because of toxicity (p. 73, line 43-45 and paragraph [0431]). The disclosures therefore teach the instant method of co-administering IRGD with a cytokine such as IL-2 and further suggests administering the therapeutic agent such as IL-2 at a low dose rendering obvious the instant claims.
Furthermore, with regards to administering the cancer therapeutic agent at a lower dose when combined with IRGD, Sugahara et al. discloses that a tumor-penetrating peptide, iRGD, when administered in combination with an anti-cancer drug, such as, Doxorubicin (Dox), the  combination therapy that included 1 mg/kg DOX was as potent as 3 mg/kg DOX alone, a dose that reaches the cumulative maximum tolerated dose (MTD) (Fig. 3C). Combining iRGD with 3 mg/kg of DOX potentiated the activity of DOX, inducing nearly complete tumor growth inhibition (Fig. 2C) (p. 3, 2nd paragraph, line 1-10). Sugahara further discloses that in comparison to drug administered alone, the iRGD combination therapy provides equivalent or better anti-tumor efficacy at a 3-fold lower dose of the drug, with a commensurate reduction in toxicity (p. 3, 3rd paragraph, line 5-8). Therefore, Sugahara teaches that when IRDG is co-administered with a cancer therapeutic agent, the dose of the therapeutic agent can be lower.
With regards to the specific IL-2, ‘402 teaches a method of treating cancer that comprises co-adminstration of interleukin (IL)-2 and an integrin-binding-Fc fusion protein (claim 1) and that the IL-2 is a human recombinant IL-2 such as Proleukin® (aldesleukin) [0118].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘536 and Sugahara and ‘402 and prepare a method treating a tumor that comprises co-administering an IRGD peptide with IL-2 at low dose as taught by ‘536 and suggested by Sugahara because ‘536 teaches that the dose or amount of drug or other compound such as IL-2 can be reduced without compromising the efficacy of the treatment (p. 18, line 38-39, line 45-47, paragraph [0101]). One of ordinary skill in the art would be motivated and would have has a reasonable expectation of success in combining the teachings of ‘536 and Sugahara because Sugahara teaches that the low drug doses were effective and, also led to reduction in toxicity (p. 3, 3rd paragraph, line 5-8). With regards to the limitation of decreasing Treg cells, the limitations recite an intended result. The MPEP 2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitations of “decreasing Treg cells” expresses the intended result of the method of claim 1 and is given little patentable weight. Furthermore, since prior art teaches the instant method, the expected result of “decreasing the level of Treg cells” is necessarily present. In addition, MPEP 2112.02(II) states that “the court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. In the instant case, the limitation of “ decreasing the level of Treg cells” does not constitute something new, since the instant method was known in the art.
Regarding claim 4, ‘402 teaches the teaches a method wherein the IL-2 is a human recombinant IL-2 such as Proleukin® (aldesleukin) [0118].
Regarding claim 5, ‘536 teaches that the administration of the iRGD and cytokine maybe co-administration (at the same time and by the same or different route/means/form), separate administration (parallel administration by the same or different route/means/form) or sequential administration (at different times by the same or different route/means/form) (p. 48 line 43-47, [0262]).
Regarding claim 6, ‘536 teaches that the mice were intravenously injected with the composition (p. 13, line 5-6, line 14-16).
Regarding claim 17 and 18, ‘536 teaches a method of treating a tumor or cancer comprising administering a peptide with the sequence RPAR, CRGDK, RPARPAR or CRGD[K/R]GP[D/E]C which corresponds to the iRGD peptide (Claim 1 and paragraph ([0015-0016]). ‘536 further teaches that the peptide is co administered with a composition that comprises a cancer chemotherapeutic agent such as a cytokine (Claim 1-3 and para. [0041]). ‘536 further teaches that the composition was used in mice bearing orthotopic xenografts of human breast cancer (Figure 1 and 10). ‘536 further teaches that that the use of peptides in combination with drugs such as cytokines ensures that the drug is delivered to cells and tissues of interest at higher concentrations than is possible in standard therapy and that the dose or amount of drug or other compound can be reduced without compromising the efficacy of the treatment (p. 18, line 38-39, line 45-47, paragraph [0101]). This reads on administration of the cancer chemotherapeutic agent such as a cytokine, at low doses. Furthermore, ‘536 teaches that the low doses of the drug makes it possible to reduce side effects while achieving the same level of anti-tumor activity as with conventional treatment and thus, possible to revive drugs that have been previously rejected because of toxicity (p. 73, line 43-45 and paragraph [0431]). ‘536 teaches that human prostate cancer, pancreatic or breast cancer xenografts were used [0082].
Regarding claim 19, Sugahara discloses that in comparison to anti-cancer drug administered alone, the iRGD combination therapy provides equivalent or better anti-tumor efficacy at a 3-fold lower dose of the anti-cancer drug, with a commensurate reduction in toxicity (p. 3, 3rd paragraph, line 5-8).
Regarding claim 20, ‘402 teaches the teaches a method wherein the IL-2 is a human recombinant IL-2 such as Proleukin® (aldesleukin) [0118].

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that prior art of record does not teach that IL-2 is administered at a low cumulative dose that would increase the level of Treg cells if IL-2 were administered alone, and that administration of IL-2 and iRGD decreases the level of Treg cells and that is entirely different from starting with a dose already known to be effective and then reducing the dose to a dose that is still effective but not toxic (as allegedly taught by the prior art) and that Ruoslahti does not at any point suggest that a non-effective, let alone anti- therapeutic, dose of a drug could be made effective by adding iRGD. Applicant further argues that Ruoslahti never discusses particular doses of IL-2 low enough that they would inherently have the claimed function. By generally teaching reduction of already-effective doses to reduce toxicity, Ruoslahti actually seems to suggest the opposite in terms of function: doses that have the same efficacy but are less toxic when iRGD is used. Indeed, Ruoslahti only mentions IL-2 once as part of a laundry list of potential therapeutic agents in paragraph 7 and never provides any actual doses. Applicant further argues that Sugahara is drawn only to reducing the dose of doxorubicin using iRGD. IL-2 and doxorubicin are completely different drugs with completely different mechanisms of action and that one of ordinary skill in the art would have had no reasonable expectation that, based on Sugahara's alleged teaching of a 3-fold reduction of the dose of doxorubicin when using iRGD. Applicant further argues unexpected results in the form of a decrease in Treg levels.
The arguments presented above have been fully considered but are unpersuasive because the instant method of co-administering IRGD with a cytokine such as IL-2 is known in the art as disclosed by ‘536. Furthermore, ‘536 suggests administering the therapeutic agent such as IL-2 at a lower dose. Even though ‘536 does not disclose the dosage, neither do the instant claims. The instant claims broadly recite that the IL-2 is administered at a low dose. This is consistent with the disclosure of ‘536 thus rendering obvious the instant claims. Since ‘536 discloses the instant method, to the same patient population, the intended result of decreasing the level of Treg cells is necessarily present. The MPEP 2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitations of “decreasing Treg cells” expresses the intended result of the method of claim 1 and is given little patentable weight. Furthermore, since prior art teaches the instant method, the expected result of “decreasing the level of Treg cells” is necessarily present. In addition, MPEP 2112.02(II) states that “the court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. In the instant case, the limitation of “ decreasing the level of Treg cells” does not constitute something new, since the instant method was known in the art.
With regards to the teachings of Sugahara, the Examiner used the Sugahara reference to further disclose that the co-administration of IRGD with a cancer therapeutic drug is known in the art and further that the administration of the cancer therapeutic drug is done at a lower dosage when administered with IRGD. One of ordinary skill in the art who has read the disclosed references would be motivated to try and co-administer IRDG with IL-2 at lower dosages and obtain a reasonable expectation of success. Therefore, the intended result of decreasing the level of Treg cells does not constitute unexpected results, but rather an intended result that would be necessarily present given the instant method is known or is disclosed by prior art. 
In addition, combining references according to the known methods to yield predictable results amounts to no more than combining prior art elements i.e. co-administration of IRGD peptide with a cancer therapeutic agent such as IL-2 at a lower dosage. These elements have already been taught in the art to be combined by ‘536 and the cancer therapeutic agent has been suggested to be administered at a lower dosage as suggested by both ‘536 and Sugahara. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) See MPEP 2143.02. Therefore, the arguments presented above are unpersuasive.

Conclusion
Claims 1, 4-6 and 17-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615